Citation Nr: 0010740	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1976.  The veteran was on active duty for training in July 
1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was remanded by the Board in 
December 1997 and July 1999 for further development; it was 
returned to the Board in March 2000.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected low back disability is 
productive of pain, slight limitation of lumbar spine motion 
and muscle spasm, without significant neurological or 
functional impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

In November 1996, service connection for low back disability 
was granted based on a period of active duty for training in 
July 1996; the disability was evaluated as 10 percent 
disabling from July 20, 1996.  In October 1998, the 
evaluation assigned the veteran's low back disability was 
increased to 20 percent disabling from July 20, 1996.  This 
evaluation has remained in effect since that time.

The RO rated the veteran's low back disability as 20 percent 
disabling under Diagnostic Code 5295.  Under that code, a 20 
percent rating is appropriate for lumbosacral strain with 
muscle spasm on extreme forward bending with unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is appropriate for severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Alternatively, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 20 percent 
evaluation is warranted for moderate limitation of lumbar 
spine motion, and a 40 percent rating is appropriate for 
severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

On file are VA treatment reports for December 1995 to 
November 1999 which disclose complaints of constant 
nonradiating low back pain and muscle spasm.  The veteran 
denied any tingling or numbness symptoms, or bladder or bowel 
problems; he reported experiencing frequent urination, but 
the records also reflect that he had diabetes and that he 
tended to consume liquids frequently.  He reported using a 
back brace, medication and physical therapy for the control 
of his low back symptoms.  The veteran reported that he 
experienced no limitation in his activities of daily living, 
and that he was able to complete his work shift without 
restrictions.  Physical examination was negative for 
tenderness or spasm, although the veteran exhibited pain on 
range of motion testing.  His posture showed mid thoracic 
kyphosis, but his gait was independent and without a 
dysfunctional pattern; no deformities were identified.  On 
range of lumbar motion testing, forward flexion was limited 
to 80 degrees, backward extension to 25 degrees, and lateral 
flexion to 45 degrees because of pain.  Motor strength was 
5/5 and neurological examination was normal.  The veteran was 
diagnosed with low back strain and with degenerative joint 
disease of the lumbosacral spine. 

On file are private medical records for July 1996 which 
disclose treatment for a low back injury sustained by the 
veteran that month while lifting a heavy object.  The 
veteran's complaints included nonradiating low back pain 
without any tingling, numbness or weakness.  Physical 
examination disclosed that the veteran's movements were 
impeded by pain, and he exhibited muscle tenderness in the 
lumbar paraspinal region, although no spinal tenderness was 
evident.  His muscle tone and power, and his deep tendon 
reflexes were normal and symmetrical.  His lower extremity 
sensations were intact.  The veteran was diagnosed with 
lumbar back strain.

The veteran was afforded a VA examination in November 1996, 
at which time he reported injuring his lower back in July 
1996 while lifting boxes, and also after striking his lower 
back on the railing of a truck.  He complained of constant 
low back pain without radiation, but he noted that heavy 
lifting tended to worsen the pain.  He reported that he 
currently worked as a cook.  No postural abnormalities or 
fixed deformity was evident on examination.  He exhibited 
very mild tenderness to deep palpation of the lumbosacral 
spine, with very mild pain in the paraspinal muscles of that 
area.  No obvious muscle spasm was identified.  On range of 
lumbar motion testing, the veteran exhibited forward flexion 
to 90 degrees, backward extension to 25 degrees, left lateral 
flexion to 35 degrees, right lateral flexion to 30 degrees, 
left rotation to 30 degrees and right rotation to 25 degrees.  
The examiner noted that the veteran sat comfortably, was able 
to bend over to retrieve his shoes, and was able to redress 
while in a sitting position.  Patellar deep tendon reflexes 
were 2+, bilaterally, and the Achilles reflexes were 1+, 
bilaterally.  Sensation in the lower extremities was intact.  
X-ray studies of the lumbosacral spine disclosed the presence 
of minimal anterior spurring at L4, with no evidence of 
fracture, dislocation or bony destruction of the lumbar 
vertebral bodies; the intervertebral disc spaces were 
preserved.  The veteran was diagnosed with lumbosacral spine 
strain.

In several statements on file, the veteran contended that he 
experienced constant low back pain which worsened with 
prolonged standing, sitting or walking.  He also reported 
experiencing tightness in his back as well as muscle spasms.  
The veteran indicated that he used medication and a back 
support for the relief of his symptoms, and he reported that 
he often missed work secondary to his low back pain.

The veteran was afforded a VA examination in April 1998, at 
which time he complained of constant severe low back pain.  
He reported experiencing flare-ups of his low back pain up to 
three times each day, and he indicated that the referenced 
flare-ups compromised his ability to perform his job, 
particularly because of impairment in his ability to bend and 
lift objects.  The veteran entered the examination room 
unassisted and was able to undress without difficulty.  
Physical examination disclosed that the veteran had a 
muscular build.  The presence of mild to moderate lumbosacral 
paraspinal muscle spasm to palpation was identified.  On 
range of lumbar motion testing, the veteran exhibited forward 
flexion to 95 degrees with pain; backward extension to 15 
degrees with pain; and lateral flexion to 30 degrees, 
bilaterally, without pain.  The veteran was able to heel and 
toe walk and to squat without difficulty.  His lower 
extremity strength was 5/5 and his deep tendon reflexes were 
1+, bilaterally.  The veteran was diagnosed with lower back 
strain with periods of exacerbation on a daily basis.  

With respect to functional loss, the examiner concluded that 
there was no actual functional loss due to pain, since the 
veteran was still able to perform his job, if with some 
difficulty during flare ups.  The examiner stated that he was 
unable to assess the severity of the veteran's low back pain, 
although he noted that, historically, it appeared to be 
minimal to moderate in nature.  He did note that there was no 
evidence on examination or historically of any 
incoordination, weakened movement or excess fatigability 
associated with low back disability.  The examiner was unable 
to express the degree of limitation of motion caused by flare 
ups.

The veteran was afforded a VA examination in November 1999, 
at which time he reported sustaining serious injuries in a 
motor vehicle accident (MVA) in July 1999, including a 
ruptured lower back muscle; he indicated that he was 
currently unemployed secondary to the MVA.  On physical 
examination, the veteran was noted to ambulate slowly.  Range 
of lumbar motion testing disclosed forward flexion to 80 
degrees before the onset of pain; backward extension to 25 
degrees before the onset of pain; lateral flexion to 30 
degrees, bilaterally, before the onset of pain; and rotation 
to 25 degrees, bilaterally, prior to the onset of pain.  The 
veteran was able to push against light resistance, but 
against significant resistance his range of lumbar motion was 
reduced by 10 degrees in each plane.  After reviewing the 
veteran's medical history, the examiner concluded that any 
current decrease in the veteran's range of lumbar motion on 
examination was due solely to the recent MVA.  X-ray studies 
showed the presence of mild degenerative changes at the L4 
and L5 vertebral bodies.  The veteran was diagnosed with 
lumbosacral sprain, rupture of the right hip musculature 
secondary to an MVA, and mild degenerative joint disease of 
the lumbar spine.  The examiner clarified that the right hip 
musculature rupture was likely the primary reason for any 
decreased functioning of the veteran's lumbar spine on 
examination.  The examiner also concluded that the 
degenerative joint disease of the veteran's lumbar spine was 
not related to his service-connected low back disability, but 
rather was secondary to the aging process.

The record reflects that the veteran has not been found to 
have intervertebral disc syndrome or any significant 
neurological impairment.  Therefore, a higher evaluation is 
not warranted under Diagnostic Code 5293.

The record confirms the presence of low back pain, muscle 
spasm and some limitation of lumbar motion.  Range of motion 
testing prior to the November 1999 VA examination disclosed 
normal to slightly limited range of motion.  There was no 
evidence of increased functional loss due to incoordination, 
weakness or excess fatigability.  The April 1998 VA examiner 
specifically noted that there was no increased functional 
loss due to pain.  Although he was not able to quantify 
functional loss during the flare-ups reported by the veteran, 
the Board assumes that there would be additional functional 
loss during flare-ups.  Even with consideration of the 
increased functional loss during flare-ups, the medical 
evidence for the period prior to the November 1999 VA 
examination provides no reasonable basis for concluding that 
the limitation of motion of the veteran's low back more 
nearly approximated severe than moderate.

At the November 1999 examination the veteran complained of 
increased pain.  The range of motion testing in November 1999 
disclosed a decrease in the veteran's range of motion.  
However, the examiner reported range of motion by identifying 
the excursions of motions without pain and the excursions of 
motions limited by pain.  The findings on range of motion 
testing reflect the degree of limitation of motion due to 
pain and do not evidence more than moderate limitation of 
motion.  The examiner also quantified the impact of weakness 
on the veteran's range of motion but even with this 
additional functional impairment the limitation of motion was 
moderate.  Moreover, the examiner specifically concluded that 
the increased functional impairment present in November 1999 
was due to post-service injury.  

Therefore, the Board concludes that with consideration of all 
pertinent disability factors, the disability does not warrant 
an evaluation in excess of 20 percent under Diagnostic Code 
5292.

The veteran's service-connected disability is lumbosacral 
strain and he has manifested pain and muscle spasms which 
justify the assigned evaluation of 20 percent under 
Diagnostic Code 5295.  Listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, or abnormal 
mobility on forced motion has not been found.  Osteo-
arthritic changes have been found, but they have been 
attributed to the aging process rather than the service-
connected disability.  On no occasion has the veteran's 
lumbosacral strain been described as severe.  In sum, the 
medical evidence demonstrates that the disability does not 
more nearly approximate the criteria for a 40 percent rating 
than those for a 20 percent rating under Diagnostic Code 
5295.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999) since the veteran has argued that his 
service-connected low back disability has interfered with his 
employment.  The Board notes, however, that the veteran is 
currently unemployed secondary to nonservice-connected 
injuries received in an MVA in July 1999.  Even with respect 
to the period prior to July 1999, however, the veteran 
admittedly was able to work despite his low back complaints, 
and the Board notes that he has not adduced any evidence 
showing missed work caused by his service-connected 
disability.  Moreover, even assuming that his disability 
caused the veteran to miss work on several occasions, the 
Board notes that industrial impairment is contemplated by the 
assigned evaluation of 20 percent, which is based on average 
industrial impairment.  The Board notes that there is no 
evidence that the veteran's low back disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 20 percent for low back 
disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


